DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statements (IDSs), submitted December 20, 2019, July 1, 2020 and March 1, 2021, have been received and considered by the Examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “relatively” in claim 5 is a relative term which renders the claim indefinite. The term “relatively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohnuki (EP 1,967,861) (on the July 1, 2020 IDS).
Regarding claim 1, Ohnuki teaches a battery system (the system of Fig 5, incorporating the fuses of Fig. 8 as suggested by para. [0055]) comprising:
a plurality of battery cells electrically connected to each other (6 cells Ev shown in Fig. 5);

a battery management system sensing voltages of the battery cells through the respective cell voltage sensing lines (“second dummy load 13 making up an equivalent circuit of the monitor circuit” according to para. [0044], Fig. 5);
fuses connected to the cell voltage sensing lines, respectively, (Fig. 8 and 3rd sentence of para. [0055]) are fully capable to cut off a flow of an excessive current exceeding a rated current when the excessive current flows through the cell voltage sensing lines due to a short circuit between the cell voltage sensing lines (implicit in any fuses connected as in Fig. 8); and
emergency preventing switches connected to the cell voltage sensing lines (each of the pairs of P-channel MOSFETs of Fig. 8), respectively, fully capable of being turned on at the time of sensing the voltage of the battery cell, and turned off in a case when the short circuit between the cell voltage sensing lines occurs (See connections of Fig. 8, P-channel MOSFET as defined in para. [0041]).
Regarding claim 2, Ohnuki teaches a battery system wherein the emergency preventing switch is connected to the fuse in series (para. [0055] teaches that the wires of Fig. 8 are “interposed”; one of ordinary skill in the art can appreciate that “interposed” pairs of FETs means that the FETs and fuses are in series).  
Regarding claim 4, Ohnuki teaches a battery system wherein a gate of the emergency preventing switch connected to one cell voltage sensing line is connected to another cell voltage sensing line (Fig. 5) having a lower potential than that of the one cell voltage sensing line that is fully capable of the emergency preventing switch being 
Regarding claim 5, because Ohnuki teaches the same gate connections as the instant invention, one of ordinary skill in the art would expected that in a case when the short circuit between the cell voltage sensing lines occurs, if the fuse connected to one cell voltage sensing Line having a relatively lower potential among the cell voltage sensing lines short-circuited to each other is blown first, a high voltage is sequentially applied to gates of the emergency preventing switches connected to other cell voltage sensing lines each having a higher potential than that of the one cell voltage sensing Line having the relatively lower potential, such that the emergency preventing switches connected to the other cell voltage sensing lines each having the higher potential, respectively, are sequentially turned off.
Regarding claim 6, because Ohnuki teaches the claimed structure, one of ordinary skill in the art would expect for the battery system of Ohnuki to have a fusing time of the fuse connected to one cell voltage sensing line is equal to or longer than a fusing time of the fuse connected to another cell voltage sensing line having a lower potential than that of the one cell voltage sensing line.  
Regarding claim 7, because Ohnuki teaches the claimed structure, one of ordinary skill in the art would expect for the battery system of Ohnuki to have a fusing time of the fuse connected to the cell voltage sensing line having the highest potential among the cell voltage sensing lines is longer than a fusing time of the fuse connected to the cell voltage sensing line having the lowest potential.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ohnuki (EP 1,967,861) (on the July 1, 2020 IDS).  
Regarding claim 3, Ohnuki is silent regarding a battery system wherein the emergency preventing switch is connected between the fuse and the battery management system.  Because the order of connection of the emergency preventing switches and the fuse in each line does not provide any advantage, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery system of Ohnuki such that the emergency preventing switch is connected between the fuse and the battery management system when doing so makes it easier to manufacture the battery system or when this arrangement assists with sensing the voltage of the battery system and controlling the voltage of the battery system.  The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724